In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                      No. 06-15-00024-CV



              MONTY CLAY, ET AL., Appellants

                               V.

AIG AEROSPACE INSURANCE SERVICES, INC., ET AL., Appellees



            On Appeal from the 402nd District Court
                    Wood County, Texas
                  Trial Court No. 2013-215




          Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

        Court reporter Una B. Garland recorded the trial proceedings in appellate cause number

06-15-00024-CV, styled Monty Clay, et al. v. AIG Aerospace Insurance Services, Inc., et al., trial

court cause number 2013-215 in the 402nd Judicial District Court of Wood County, Texas. The

reporter’s record was originally due in this matter June 12, 2015. That deadline was extended

twice by this Court on Garland’s requests, resulting in the most recent due date of August 12, 2015.

Garland has now filed a third request seeking an additional thirty-day extension of the filing

deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.


        Therefore, we overrule Garland’s third request for an extension of the filing deadline and

hereby order her to file the reporter’s record in cause number 06-15-00024-CV, styled Monty Clay,

et al. v. AIG Aerospace Insurance Services, Inc., et al., trial court cause number 2013-215 in the

402nd Judicial District Court of Wood County, Texas, to be received by this Court no later than

Wednesday, September 2, 2015.




                                                 2
       If the reporter’s record is not received by September 2, we warn Garland that we may begin

contempt proceedings and order her to demonstrate why she should not be held in contempt of this

Court for failing to obey its order.

       IT IS SO ORDERED.


                                            BY THE COURT

Date: August 18, 2015




                                               3